Citation Nr: 9904610	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-26 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right temporal bone 
osteoma with cranialgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from January 1985 to 
January 1993.

This appeal arose from an April 1997 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This decision was confirmed and continued 
by a rating action issued in September 1997.

The veteran contends, in essence, that service connection 
should be awarded for her right temporal bone osteoma 
because, while it may not have been found in service, it was 
found less than two months later and must have begun in 
service.  She indicated that she had headaches in service, 
which were an early sign of her disability.  Therefore, she 
believes that service connection should be granted.

According to the applicable criteria, an appellant or her 
representative has 90 days from the date of mailing of 
notification of certification of the appeal to the Board of 
Veterans' Appeals (Board) in which to submit additional 
evidence directly to the Board.  38 C.F.R. § 20.1304(a) 
(1998).  Any evidence submitted prior to the expiration of 
this 90 day period, must be referred to the RO for review and 
the preparation of a supplemental statement of the case, 
unless this procedural right is waived by the appellant or by 
the representative.  38 C.F.R. § 20.1304(c) (1998).

In the instant case, the appellant's case was certified to 
the Board on January 8, 1999.  On January 26 and February 1, 
1999, within the 90 day period to do so, the appellant's 
representative submitted additional evidence to the Board for 
review.  However, there was no waiver of RO consideration of 
this evidence included.  Therefore, in order to ensure due 
process, this case must be referred to the RO so that this 
additional evidence may be considered.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

The RO should review all the evidence of 
record and issue a rating action and, if 
that action remains adverse to the 
appellant, an appropriate supplemental 
statement of the case.  The appellant and 
her representative should then be given 
an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration if otherwise in order.  The appellant 
is free to furnish additional evidence while her case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


